DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2010/0180668) in view of Yokoi et al. (US 2012/0059598).

Regarding claims 1 and 3, Kruse et al. disclose a particulate matters sensing device comprising: a sensor cartridge 10 comprising: an interdigitated capacitance sensor comprising a plurality of interdigitated electrodes 15a,16a (see Fig. 1), each of the plurality of interdigitated electrodes separated from another of the plurality of interdigitated electrodes by a spacing, wherein sub-micron or nanoscale particular matters (PMs) of an environment are deposited within the spacing (Id., and par. 0015); and some means with circuitry for performing operations comprising: receiving a measurement signal corresponding to a capacitance of the interdigitated capacitance sensor (par. 0021, capacitance change is recorded); and correlating the capacitance of the interdigitated capacitance sensor to a concentration of the deposited sub-micron or nanoscale PMs of the environment  (Id., from capacitance and current flow over time  particle concentration is calculated).
Kruse et al. do not explicitly disclose that the means with circuitry is a readout circuit comprising a processor, and a tangible storage medium encoded with instructions that are executed by the processor to perform the operations. However, one of ordinary skill in the art would have known that it is conventional and routine to use a readout circuit with a processor when controlling and performing measurements with any electrical sensor components. Furthermore, Yokoi et al. disclose a particulate matter sensing device that senses particulate matter deposited in a spacing of interdigitated electrodes 12a,12b, similar to that of Kruse et al.  Yokoi additionally disclose that the sensor device includes a readout circuit (Fig. 3) comprising a processor (CPU 46, see par. 0141) and tangible storage medium encoded with instructions that are executed by the processor to perform the operations of receiving measurement signals corresponding to a capacitance of the sensor and correlating and processing the capacitance measurements (see pars. 0140-0141, a processing unit that receives the measurement signals through AD converter and performs calculation and processing must include some type of tangible storage medium with encoded instructions in order to perform its functions).
It would have been obvious to one of ordinary skill in the art to employ the teachings of a readout circuit with a processor and operating instructions, as taught by Yokoi et al., with the sensing device of Kruse et al. in order to be the means for controlling and performing the operations of the sensing device because it would have provided an efficient and accurate way to operate the sensing device, record measurements and process those measurements.
Kruse et al. and Yokoi et al. both also do not disclose the step of displaying an indication of the concentration of the deposited sub-micron or nanoscale PMs of the environment on a display device of the readout circuit. Official Notice is taken that it is known to incorporate some type of display in electronic measurement devices in order to allow results to be easily communicated to a user. It would have been obvious to one of ordinary skill in the art to display the results of the measuring and concentration determination in the combination of Kruse et al. and Yokoi et al., using a conventional display, because it provides a convenient way to communicated the measurements and results of the sensing to a user.

Regarding claim 2, Kruse et al. disclose that the sensor cartridge further comprises a micro-heater circuit generating heat for the sensor cartridge (see par. 0023).

Regarding claim 10, the proposed combination of Kruse et al. and Yokoi et al. which includes a display for displaying the indication of the concentration, as set forth above, necessarily can be considered to display a visual alarm when it is displaying the determined concentration since it is a visual notification of information that may be critical or important.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2010/0180668) in view of Yokoi et al. (US 2012/0059598), and further in view of Tedeschi et al. (US 2017/0365531).

Regarding claim 5, Kruse et al. do not disclose that a width of at least one of the plurality of electrodes is between 10 nm to 3 um and a width of the spacing is between 10 nm to 3 um. Tedeschi et al. disclose using a capacitance sensor with interdigitated electrodes for measuring particulate matter, wherein Tedeschi et al. teach that the a width of the electrodes 610,612 is between 10 nm to 3 um and a width of the spacing between electrodes is between 10 nm to 3 um, in order to maximize sensitivity (see par. 0082-0083 and Fig. 8, spacing is disclosed as being between 50-100 nm and in Fig. 8 the width of electrodes is substantially the same as the spacing between the electrodes). It would have been obvious to one of ordinary skill in the art to employ the teachings of Tedeschi et al. for sizing and spacing electrodes, in the device of Kruse et al., because it would help to maximize the sensitivity of the sensor.


Claim(s) 1, 4, 6, 7, 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawwa et al. (US 2020/0193258) in view of Kruse et al. (US 2010/0180668).

Regarding claim 1, Hawwa et al. disclose a particulate matters sensing device comprising: a sensor cartridge (shown in Fig. 2) comprising: an interdigitated capacitance sensor comprising a plurality of interdigitated electrodes (see Fig. 2 and par. 0040), each of the plurality of interdigitated electrodes separated from another of the plurality of interdigitated electrodes by a spacing, wherein sub-micron or nanoscale particular matters (PMs) of an environment are deposited within the spacing (par. 0041); and a readout circuit (part of reader 1503 and/or middleware 1505 on connected compute, see par. 0072 and Fig. 15) comprising: a processor; and a tangible storage medium encoded with instructions that are executed by the processor to perform operations comprising: receiving a measurement signal corresponding to a capacitance of the interdigitated capacitance sensor (Id., this circuitry receives signals from capacitance of electrodes when sensor is dust sensor, and processes the signals with middleware); and displaying an indication of the measurements (par. 0072 and Fig. 15, send data do user email or webpage).
Hawwa et al. do not disclose the processing of the processor and circuitry including correlating the capacitance to a concentration of the deposited PMs of the environment. Kruse et al. disclose in a particulate matter sensor device that senses capacitance of interdigitated electrodes, correlating the capacitance to a concentration of particulate matter in the environment (par. 0021). It would have been obvious to one of ordinary skill in the art to incorporate in the circuitry and processor operations of Hawwa et al., the operation of correlating the capacitance with a concentration of the particulate matter in the environment, as taught by Kruse et al., because it would provide more comprehensive information about the environment and the conditions in which the sensing device is situated.

Regarding claim 4, Hawwa et al. disclose that the readout circuit further comprises a wireless communication unit (see Figs. 15 and 17) receiving the indications measured by the electrodes and transmitting the indication to the internet or email servers (par. 0072 and Fig. 15, readout circuit which includes middleware on computer 1505 transmits data to server/internet). It would have been obvious to one of ordinary skill in the art that the transmitting from the computer with the middleware and readout circuit to the internet and email server, would be done with a wireless communication unit, such as conventional wifi communications, because it would allow the data to be transmitted without the need to be hardwired to the internet. Note that in the combination of Hawwa et al. and Kruse et al., the indications transmitted would include the concentration of the PMs.

Regarding claim 6, Hawwa et al. disclose that the sensor cartridge further comprises a flexible, printed circuit board comprising a first conductive path electrically connected to a first portion of the plurality of interdigitated electrodes and a second conductive path electrically connected to a second portion of the plurality of interdigitated electrodes (see Fig. 2, showing conductive paths connected to each electrode; see par. 0041, describing how cartridge is electrodes printed on a thin plastic film substrate 205, which is flexible).

Regarding claim 7, Hawwa et al. disclose that the sensor cartridge further comprises a resistor connected in series with the interdigitated capacitance sensor, the resistor and interdigitated capacitance sensor comprising a resistor-capacitor (RC) circuit (see par. 0043 and Fig.3).


Regarding claim 11, Hawwa et al. disclose a method for monitoring particulate matters of an environment, the method comprising: locating a sensor cartridge (RFID tag element as shown e.g. in 1603,) in a sampling cassette (PV cell 1601 as shown in Fig. 16 in which the RFID cartridge is located), the sensor cartridge comprising an interdigitated capacitance sensor comprising a plurality of interdigitated electrodes (see Fig. 2 and par. 0040), each of the plurality of interdigitated electrodes separated from another of the plurality of interdigitated electrodes by a spacing (par. 0041); determining, at a monitoring circuit (part of reader 1503 and/or middleware 1505 on connected compute, see par. 0072 and Fig. 15), a capacitance of the interdigitated capacitance sensor, the capacitance corresponding to a concentration of deposited sub-micron or nanoscale PMs of the environment on the spacing of the interdigitated capacitance sensor (par. 0072, this circuitry receives signals from capacitance of electrodes when sensor is dust sensor, and processes the signals with middleware); and displaying, on a display device, an indication of the measurements (par. 0072 and Fig. 15, send data do user email or webpage).
Hawwa et al. do not disclose actually using the circuitry to determine a concentration of the deposited PMs of the environment (even though the capacitance does necessarily correspond to the concentration). Kruse et al. disclose in a particulate matter sensor device that senses capacitance of interdigitated electrodes, correlating the capacitance to a concentration of particulate matter in the environment that is deposited between the electrodes (par. 0021). It would have been obvious to one of ordinary skill in the art to incorporate in the circuitry and processor operations of Hawwa et al., the operation of correlating the capacitance with a concentration of the particulate matter in the environment, as taught by Kruse et al., and to display this concentration with the displaying of the indications of the measurements, because it would provide more comprehensive information about the environment and the conditions in which the sensing device is situated.

Regarding claim 12, Hawwa et al. disclose that the sensor cartridge further comprises a resistor connected in series with the interdigitated capacitance sensor, the resistor and interdigitated capacitance sensor comprising a resistor-capacitor (RC) circuit (see par. 0043 and Fig.3), the method further comprising: transmitting a monitor signal to the RC circuit (par. 0043, measuring change in phase of sine wave signal requires transmitting a monitor signal).

Regarding claim 18, Hawwa et al. disclose the method further comprising:  transmitting, via a wireless transmitter, the indications from the measurements (par. 0072 and Fig. 15, readout circuit which includes middleware on computer 1505 transmits data to server/internet). It would have been obvious to one of ordinary skill in the art that the transmitting from the computer with the middleware and readout circuit to the internet and email server, would be done with a wireless communication unit, such as conventional wifi communications, because it would allow the data to be transmitted without the need to be hardwired to the internet. Note that in the combination of Hawwa et al. and Kruse et al., the indications transmitted would include the concentration of the PMs.


Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2010/0180668) in view of Kimata et al. (US 2012/0103059).

Regarding claim 11, Kruse et al. disclose a method for monitoring particulate matters of an environment, the method comprising: locating a sensor cartridge 10 in a sampling environment, the sensor cartridge comprising an interdigitated capacitance sensor comprising a plurality of interdigitated electrodes 15a,16a, each of the plurality of interdigitated electrodes separated from another of the plurality of interdigitated electrodes by a spacing (see Fig. 2); and determining, at a monitoring circuit, a capacitance of the interdigitated capacitance sensor, the capacitance corresponding to a concentration of deposited sub-micron or nanoscale PMs of the environment on the spacing of the interdigitated capacitance sensor (see par. 0021).
Kruse et al. do not disclose locating the sensor cartridge in a sampling cassette, but do state that the sensor cartridge is used for measuring soot in an exhaust gas system (par. 0025). Kimata et al. disclose a similar method using a sensor cartridge for measuring particulate matter in an exhaust gas system, wherein the sensor cartridge 10 is located in a sampling cassette 1 (see Fig. 2). It would have been obvious to one of ordinary skill in the art to located the sensor cartridge of Kruse et al. in a sampling cassette, as taught by Kimata et al., because it would provide a convenient way to mount the sensor cartridge and also protect it.
Kruse et al. do not disclose the step of displaying an indication of the concentration of the deposited sub-micron or nanoscale PMs of the environment on a display device. Official Notice is taken that it is known to incorporate some type of display in electronic measurement devices in order to allow results to be easily communicated to a user. It would have been obvious to one of ordinary skill in the art to display the results of the measuring and concentration determination in the method of Kruse et al., using a conventional display, because it provides a convenient way to communicated the measurements and results of the sensing to a user.

Regarding claim19, Kruse et al. disclose that the sensor cartridge further comprises a micro-heater circuit generating heat for the sensor cartridge (see par. 0023).


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US 2010/0180668) in view of Kimata et al. (US 2012/0103059), and further in view of Tedeschi et al. (US 2017/0365531).

Regarding claim 20, Kruse et al. do not disclose that a width of at least one of the plurality of electrodes is between 10 nm to 3 um and a width of the spacing is between 10 nm to 3 um. Tedeschi et al. disclose using a capacitance sensor with interdigitated electrodes for measuring particulate matter, wherein Tedeschi et al. teach that the a width of the electrodes 610,612 is between 10 nm to 3 um and a width of the spacing between electrodes is between 10 nm to 3 um, in order to maximize sensitivity (see par. 0082-0083 and Fig. 8, spacing is disclosed as being between 50-100 nm and in Fig. 8 the width of electrodes is substantially the same as the spacing between the electrodes). It would have been obvious to one of ordinary skill in the art to employ the teachings of Tedeschi et al. for sizing and spacing electrodes, in the method of Kruse et al., because it would help to maximize the sensitivity of the sensor.

Allowable Subject Matter
Claims 8, 9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861